Citation Nr: 0515962	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's military service, in May 1987, the 
veteran's spouse informed him that she wanted a divorce.  He 
consumed a large quantity of wine and ingested some over-the-
counter sleeping pills.  After informing his superiors, he 
was referred to sick bay, and a provisional diagnosis of 
depression with alcohol abuse in conjunction with an apparent 
suicide attempt was documented.  Although an associated 
psychiatric consult appears to suggest that the condition was 
acute and transitory and no residuals were documented through 
the balance of his military service, the veteran was 
hospitalized some years later in June 1996 for depression 
with suicidal thoughts along with reference to alcohol abuse.  
Under the circumstances, the Board considers that a medical 
opinion is warranted.  See Duenas v. Principi, 18 Vet. App. 
512 (2004) (where there is an in-service notation of a 
relevant abnormality, a medical opinion may be required to 
aid in substantiating the claim). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The claims file should be referred to 
a VA psychiatrist or other appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner should identify the 
veteran's current psychiatric diagnosis 
or diagnoses.  For each diagnosis, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current mental disorder is 
etiologically related to (or, if pre-
existing military service has been 
aggravated by) the veteran's military 
service.  The complete rationale for all 
opinions expressed must be provided.  If 
a conclusion cannot be medically 
determined without resorting to mere 
conjecture, the examiner should so 
indicate in the report.  

If the examiner cannot provide the 
requested opinion without examining the 
veteran, the veteran should be scheduled 
for an examination.  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




